NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0434n.06

                                         No. 13-5800                                FILED
                                                                                Jun 16, 2014
                         UNITED STATES COURT OF APPEALS                   DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE EASTERN DISTRICT OF
JONATHAN C. HUGUELY,                                  )   KENTUCKY
                                                      )
       Defendant-Appellant.                           )


       BEFORE: BOGGS, COLE, and McKEAGUE, Circuit Judges.


       PER CURIAM. Jonathan C. Huguely appeals the district court’s judgment of conviction

and sentence.

       Pursuant to a plea agreement, Huguely pleaded guilty to conspiracy to distribute crack

cocaine and possessing with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 846. The district court sentenced him to the statutory mandatory minimum term of 120

months for the crack-cocaine conviction, see 21 U.S.C. § 841(b)(1)(B)(iii), to run concurrently

with a 30-month term for the cocaine conviction.

       On appeal, Huguely makes the following arguments: (1) imposition of the statutory

mandatory minimum sentence violated his due-process and equal-protection rights; (2) the

mandatory minimum sentence conflicts with the parsimony provision set forth in 18 U.S.C.

§ 3553(a); (3) the government breached the plea agreement by refusing to move for a downward

departure from the mandatory minimum sentence on account of his substantial assistance; and
No. 13-5800
United States v. Huguely

(4) the mandatory minimum sentence violates separation-of-powers principles. We review de

novo constitutional challenges to criminal statutes. United States v. Ostrander, 411 F.3d 684,

694 (6th Cir. 2005).

       The district court’s imposition of the mandatory minimum sentence under 21 U.S.C.

§ 841(b)(1)(B) did not deny Huguely due process or violate his equal-protection rights. See

United States v. Blewett, 746 F.3d 647, 658 (6th Cir. 2013) (en banc), cert. denied, 134 S. Ct.
1779 (2014); United States v. Wimbley, 553 F.3d 455, 463 (6th Cir. 2009); United States v.

Pickett, 941 F.2d 411, 418 (6th Cir. 1991).       In addition, we have previously rejected the

arguments that mandatory minimum sentences conflict with the parsimony provision in

§ 3553(a), see United States v. Marshall, 736 F.3d 492, 500–01 (6th Cir. 2013), and violate

separation-of-powers principles, see United States v. Cecil, 615 F.3d 678, 696 (6th Cir. 2010).

       Finally, whether reviewed de novo or for plain error, see United States v. Swanberg,

370 F.3d 622, 627 (6th Cir. 2004), Huguely’s claim that the government breached the plea

agreement fails. Under the terms of the agreement, the government would move for a downward

departure from the mandatory minimum sentence if Huguely provided substantial assistance,

unless he committed another crime, obstructed justice, or violated a court order.             The

government retained discretion to determine whether Huguely provided substantial assistance

and otherwise qualified for the motion. Because Huguely admitted that he committed two

misdemeanor offenses, the government was not obligated to move for a downward departure,

and Huguely has not alleged that the government’s decision to withhold the motion was based on

unconstitutional motives, see United States v. Lukse, 286 F.3d 906, 911 (6th Cir. 2002).

       Accordingly, we affirm the district court’s judgment.




                                               -2-